Citation Nr: 0028208	
Decision Date: 10/25/00    Archive Date: 11/01/00	

DOCKET NO.  95-12 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the knees. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from March 1974 to August 
1981.  An appeal has been taken from an August 1994 rating 
action by the Department of Veterans Affairs (VA) which 
denied entitlement to service connection for degenerative 
joint disease of the knees.  The case was initially before 
the Board of Veterans' Appeals (Board) in April 1999 when it 
was remanded for further action.  The case is again before 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  During service, in February 1978 the veteran fell on her 
left knee while performing physical training.  An X-ray study 
of the knee in April 1978 showed no significant 
abnormalities.

3.  When the veteran was examined by the VA in September 
1981, physical examination of the knees was essentially 
normal.

4.  An X-ray study of the knees made at a private hospital in 
October 1986 reflected a finding of mild osteoarthritis of 
the knees.

5.  The only comprehensive medical opinion of record is to 
the effect that the veteran's mild degenerative joint disease 
of the knees is not related to her fall during military 
service or to her service-connected degenerative arthritis of 
the cervical and lumbar spine.  


CONCLUSION OF LAW

Degenerative joint disease of the veteran's knees was not 
incurred in or aggravated during service; may not be presumed 
to have been incurred in service; and is not proximately due 
to or the result of a service-connected disease or 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that she was 
seen in February 1978 with a complaint of falling on her left 
knee while performing physical training.  The knee was 
cleaned and dressed and she was excused from further physical 
training for five days.  An X-ray study, dated in April 1978, 
also notes that the appellant had fallen on her knees.  The 
X-ray study showed no significant abnormalities.  At a re-
enlistment examination in August 1979 she denied any knee 
problems and none were noted on examination.  

At an examination by the VA in September 1981 physical 
examination of the knees was essentially normal.  An X-ray 
study of the veteran's knees made at the Alton Memorial 
Hospital in October 1986 reflected a finding of mild 
osteoarthritis with slight narrowing of the medial 
compartments of the knees.  

The appellant submitted a claim for service connection for 
arthritis involving her knees in February 1994.  The regional 
office later received private medical records reflecting that 
she was seen in October 1986 for complaints including 
bilateral knee pain.  The examination of the knees was 
unremarkable.  

The veteran was afforded a VA orthopedic examination in April 
1994.  The diagnosis was degenerative joint disease of both 
knees, mildly symptomatic.  A VA X-ray study of the veteran's 
knees, made in April 1994 reflected an intracapsular 
osteochondroma in the right knee.

X-ray studies of the veteran's knees made at the Christian 
Hospital in August 1994 reflected minimal degenerative 
osteoarthritis of the left knee with small joint effusion.  
It was indicated that the right knee was normal. 

The veteran was afforded a VA orthopedic examination in 
August 1995.  The diagnoses were intracapsular costal 
chondroma of the right knee and mild degenerative joint 
disease of the left knee.  An X-ray study of the knees in 
August 1995 showed no evidence of arthritic change.  There 
was a small, well-claudicated density seen posterior to the 
tibia.  

The veteran was again afforded a VA orthopedic examination in 
June 1999.  In reviewing her medical history, it was noted 
that she had sustained a fall during service injuring her 
knees and that X-ray studies in October 1986 had shown mild 
osteoarthritis of the knees.  The veteran stated that she had 
had an operation for her right knee about one year prior to 
the examination for removal of an osteochondroma.  Prior to 
the surgery she had difficulty squatting and stooping, but 
the surgery had helped.  There was a history of intermittent 
stiffness but it was not related to any weather or 
activities.  On physical examination there was no evidence of 
pain.  Alignment of the lower extremities was normal.  Range 
of motion of both knees was from 0 degrees to 145 degrees 
with no accompanying pain.  There was very slight 
patellofemoral crepitus during active resistance of knee 
extension on the left.  There was no patellofemoral crepitus 
on the right.  The right knee had a 5-centimeter transverse 
scar over the area of the tibial tubercle.  The left knee had 
a small 1-centimeter oblique scar on the superior aspect of 
the patellar that was nontender, freely moveable and 
nonadherent.  The veteran stated that the scar on her left 
knee was the result her fall while in the military service. 

The examiner concluded that the surgery performed one year 
previously on the tibial tubercle area of the right knee 
would not have been associated with degenerative arthritis of 
the joint.  The veteran had little in the way of symptoms or 
any functional disability with regard to her knees.  The 
veteran's fall during military service could have produced a 
scar over the superior aspect of the left patella, but it did 
not appear that such a fall would produce arthritis between 
the femur and the tibia which was remote from the area of the 
injury.  It was his medical opinion that the veteran's 
current knee complaints would not be related to the inservice 
fall and that her knee pain would not be related to any 
condition of the cervical or lumbar spine.  The examiner 
later reviewed June 1999 X-ray studies of the veteran's 
knees.  He concluded that the study showed slight joint space 
narrowing of the left knee with slight medial tibial spur 
formation, and was of the opinion that the mild degenerative 
joint disease was not related to the veteran's fall during 
military service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946 and degenerative arthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnoses including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In this case, the veteran's service medical records reflect 
that she was seen in February 1978 with a complaint of 
falling on her left knee while performing physical training.  
However, an X-ray study of the knee made in April 1978 did 
not reflect any significant abnormalities.  Further, when she 
was examined by the VA in September 1981 physical examination 
of the knees was essentially normal.  An X-ray study of the 
veteran's knees made at a private hospital in October 1986 
reflected a finding of mild osteoarthritis of the knees; 
however, that was several years following her separation from 
military service.  

When the veteran was afforded the VA orthopedic examination 
in June 1999 the examiner expressed an opinion that the 
veteran's current knee complaints would not be related to the 
fall sustained by her during service.  He stated that the 
mild degenerative joint disease involving the left knee was 
not related to her fall during service.  He also expressed an 
opinion that her knee conditions would not be related to any 
condition involving the cervical or lumbar spine.  

In view of the lack of continuity of any complaints or 
findings regarding the veteran's knees for several years 
following her separation from military service together with 
the opinions expressed by the examiner who conducted the June 
1999 VA orthopedic examination, the only definitive medical 
opinion of record, the Board is unable to conclude that the 
veteran's current knee conditions developed as a result of 
the inservice fall or are otherwise related to her military 
service or to her service connected degenerative arthritis 
involving the lumbosacral and cervical spines.  It appears 
that the veteran's inservice complaints regarding her left 
knee represented an acute and transitory disorder that 
resolved with treatment, leaving no arthritic residual 
disability.  Accordingly, under the circumstances, favorable 
action in connection with her claim for service connection 
for degenerative joint disease of the knees is not in order.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for degenerative joint 
disease of the knees is not established.  The appeal is 
denied.  



		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals





 

